Case 1:19-cv-01005-WS-B Document 10 Filed 12/09/19 Page 1 of 2                  PageID #: 155



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA



CLIFFORD NELSON AND SUSAN                       )
NELSON,                                         )
                                                )    Case No. 1:19-cv-01005-WS-B
     Plaintiffs,                                )
                                                )
v.                                              )
                                                )
NATIONSTAR MORTGAGE LLC, d/b/a                  )
"MR. COOPER" and FEDERAL                        )
NATIONAL MORTGAGE                               )
ASSOCIATION,                                    )
                                                )
     Defendants.                                )
                                                )


                                 ENTRY OF APPEARANCE

         PLEASE TAKE NOTICE Ashley E. Calhoun of the law firm Akerman LLP enters her

appearance on behalf of defendants Nationstar Mortgage LLC d/b/a Mr. Cooper and Federal

National Mortgage Association in the above-referenced matter and requests all notices given or

required to be given and all papers served or filed in connection with the this matter be served

upon her at the following address, email, telephone, and facsimile:

                                      Ashley E. Calhoun
                                      AKERMAN LLP
                               1900 Sixteenth Street, Suite 1700
                                   Denver, Colorado 80202
                                 Telephone: (303) 260-7712
                                  Facsimile: (303) 260-7714
                             Email: ashley.calhoun@akerman.com




51038286;1
Case 1:19-cv-01005-WS-B Document 10 Filed 12/09/19 Page 2 of 2                 PageID #: 156



         Respectfully submitted, this the 9th day of December, 2019.

                                             s/ Ashley E. Calhoun
                                             Ashley E. Calhoun
                                             AKERMAN LLP
                                             1900 Sixteenth Street, Suite 1700
                                             Denver, CO 80202
                                             Telephone:     (303) 260-7712
                                             Facsimile:     (303) 260-7714
                                             Email: ashley.calhoun@akerman.com

                                             Attorneys for defendants Nationstar Mortgage LLC
                                             d/b/a Mr. Cooper and Federal National Mortgage
                                             Association




51038286;1
